Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Francis David Sherman appeals the district court’s order denying his motion to reopen the period to note an appeal from the district court’s order denying relief on his 28 U.S.C. § 2255 (2012) motion. Sherman’s motion asserted that he did not receive a copy of the district court’s order denying his 28 U.S.C. § 2255 motion. Because Sherman filed his motion to reopen the period to note an appeal more than 180 days after the district court’s order denying his § 2255 motion, the district court lacked authority to reopen the appeal period. See Fed.R.Civ.P. 77(d)(2); Fed. R.App. P. 4(a)(6).
Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.